Jan. 28, Division of Corporate Finance Mail Stop 3561 United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attn: Ta Tanisha Meadows, Staff Accountant Re: Freestone Resources, Inc. Item 4.01 Form 8-K, filed, January 16, 2009 File No. 000-28753 Dear Ms. Meadows: This letter sets forth our responses on behalf of Freestone Resources, Inc., a Nevada corporation (the “Company”), to the commentreceived from the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange
